Title: To Benjamin Franklin from Samuel Vaughan, 8 March 1784
From: Vaughan, Samuel
To: Franklin, Benjamin



Dear Sir.
Philadelphia Mar. 8. 1784

An unwillingness to encroach upon your time unless for an object of importance has hitherto witheld me from congratulating you on the late glorious Revolution, in which you have borne a part so conspicuous as to entitle you not only to my gratitude but that of every present & future Inhabitant of these States.
The liberty of the Country Secured, I ardently wish to see you return to your former objects of pursuit & to renew your wonted exertions for the promotion of Knowledge & philosophical pursuits, from which the publick Necessities has called your attention. Persuaded this wish is also yours I am happy in being the Instrument of conveying you a plan the Completion of which is much to be Desired & which will assuredly take place if it meets with your Sanction. I mean the union of the Philadelphian & Loganian Libraries, the latter of which tho’ extremely valuable is of very little use to the public contrary to the Intent of the Donor. The present Idea is to house them under Trustees in the Same building but in different appartments, & with the former names in order to perpetuate that of the Benefactor One librarian (if Sufficient) to attend on both, at such distinct times as shall be judged most for public Utility. Dr Logan wishes to promote it, but his Uncle who is averse from business wishes to postpone his assent ’till he hears from you, who are only surviving trustee. It were therefore earnestly to be wished, if we are to be deprived of the pleasure of seeing you

early in the Spring, that you would send Mr Logan your opinion fully on this Subject, & on some others I shall now hint to you.
Great pains are taking to give importance to the Society above mentioned & the Philosophical— The assembly enter into these views & it is proposed making Mr Writtenhouse State Astronomer, & to aid the P.S: by a grant of 150 £ encouraged by these favorable appearances, they wish to make an application to the Legislature for a grant of Ground on the S.E. & S.W. corners of the Statehouse yard for the erecting of two buildings one for the library, another for the Society, which are meant to be sufficiently ornamental not to interfere materially with the views of making a publick walk— Committees from the two bodies meet tomorrow to Confer on the proper mode of application— Many advantages will result from this

arrangemt. if it meets with Success, some of them will necessarily Strike you— The Society felt the necessity of a resting place so Strongly that they a few meetings ago purchased a large lot of Mr Hopkinson near the Observatory, upon which they propose building if the Assembly should reject the petition, & we flatter ourselves Subscriptions will not be wanting to enable them to do it; should they Succeed which is not improbable, it may either be resold or be converted into a Botanical Garden—
I could wish you would communicate any ideas which may occur tending to the advancemt. of these Interests, as there seems to be a Strong disposition to forward them in the members of the different Societies & the publick at large.
I remain, with the greatest respect & attachment, Dear Sir Your obliged & affe. hble servt.

Saml Vaughan


P.S. The family all join in affectionate greetings

His Excellency B Franklin Esqr.


